DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art by the invention it pertains. Currently, the abstract describes sensor assemblies and the components it comprises but does not describe what is the improvement by the respective components or the assemblies as a whole is to the art.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Force Sensor Assembly with decreased potential overload protection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "about" in claim 9 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for It is unclear if the diaphragm has a thickness of greater or less than 10 micrometers or more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradley et al US10036676 hereinafter (“Bradley”).
Regarding claim 1, Bradley discloses a sensor assembly (sensor-100) comprising: a sensor die (die-110) comprising: a first member (cap-120) comprising a diaphragm (diaphragm-123) extending between a first surface (bottom of cap-120) of the first member and an opposed second surface (top of cap-120) of the first member, wherein a number of electrical sensing elements (sense elements-122) are disposed within the first member and positioned adjacent the diaphragm along the first surface; a second member (substrate-150) attached with the first member along the first surface, the second member comprising a recessed section (cavity-133 and channels-132 both form recessed sections) that forms a cavity with the first member first 
Regarding claim 2, Bradley discloses the actuation element (element-140) is positioned directly on the diaphragm (diaphragm-123). (Fig 1, Col 5 line 37 –Col 6 line 26)
Regarding claim 3, Bradley discloses the recessed section (cavity-133) is positioned directly opposite the diaphragm (diaphragm-123). (Fig 1, Col 5 line 37 –Col 6 line 26)
Regarding claim 4, Bradley discloses the actuation element (element-140) and the diaphragm (diaphragm-123) are each integral with the first member (cap-120).
Regarding claim 5, Bradley discloses one or more metallic contacts connected with a surface of the second member (substrate-150) opposite the first member (cap-120), wherein the one or more metallic contacts are in electrical connection with the electrical sensing elements (sense elements-122) in the first member, and wherein the metallic contacts facilitate a surface mount electrical connection of the sensor assembly. (Col 4 line 36-49 and Col 6 line 11-26)
Regarding claim 6, Bradley discloses the sensor die first and second members (cap-120 and substrate-150) are each formed from silicon and are bonded together. (Col 4 line 8-35, Col 5 line 37 – Col 6 line 26)
Regarding claim 7, Bradley discloses the actuation element (element-140) is formed from silicon (Col 5 line 63 – Col 6 line 26)
Regarding claim 8, Bradley discloses the recessed section (cavity-133) is sized to limit a total deflection amount of the diaphragm. (Col 4 line 36-49 and Col 6 line 11-26)
	Regarding claim 9, Bradley discloses the diaphragm (diaphragm-123) has a thickness of greater than about 10 micrometers. (Col 7 line 3-13)
Regarding claim 10, Bradley discloses a force sensor assembly (sensor-100) comprising a sensor die (die-110) comprising a first member (cap-120)  bonded together with a second member (substrate-150), wherein the first member comprises a diaphragm (diaphgram-123) extending between a thickness of the first member, wherein the first member comprises electrical sensing elements (sense elements-122) disposed therein and positioned adjacent a first surface (bottom of cap-120) of the first member, wherein the electrical sensing elements are positioned adjacent the diaphragm, wherein the first member comprises an actuation element (actuation element-140) extending from a second surface (top of cap-120) of the first member that is opposite the second surface, wherein the actuation element is positioned on the diaphragm, and wherein the second member comprises a recessed section (cavity-133 and channels 132 both from recessed sections) that is positioned along the second surface and opposite from the diaphragm to form a cavity between the second member and the diaphragm. (Fig 1, Col 5 line 37 – Col 6 line 26)
	Regarding claim 11, Bradley discloses the first member (cap-120) first surface (bottom of cap-120) includes one or more electrical contacts in communication with the electrical sensing elements (sense elements-122), and wherein the one or more electrical contacts are exposed along the second surface. (Col 4 line 36-49 and Col 6 line 11-26)
	Regarding claim 12, Bradley discloses one or more metallic contacts connected along a surface of the second member (substrate-150) opposite the first member (cap-120) and extending to connect with the one or more electrical contacts, wherein the metallic contacts facilitate surface electrical attachment of the force sensor (sensor-100). (Col 4 line 36-49 and Col 6 line 11-26)
	Regarding claim 13, Bradley discloses 
Regarding claim 13, Bradley discloses the actuation element (element-140) is an integral part of the first member (cap-120).
	Regarding claim 14, Bradley discloses the recessed section (cavity-133) is sized to limit a total amount of diaphragm deflection. (Col 4 line 36-49 and Col 6 line 11-26)
	Regarding claim 15, Bradley discloses the electrical sensing elements (sense elements-122) are enclosed within the sensor die (die-110) between the first and second members (cap-120 and substrate-150).
	Regarding claim 16, Bradley discloses the sensor die (die-110) first and second members (cap-120 and substrate-150) are made from silicon. (Col 4 line 8-35, Col 5 line 37 – Col 6 line 26)
	Regarding claim 17, Bradley discloses  method for sensing a force comprising (force sensor-100 implements the method): subjecting a force from an external object (sense media-170) onto an actuation element (actuation element-140) that is part of a sensor die (die-110) first member (cap-120), wherein the actuation element is positioned on a diaphragm (diaphragm-123) of the first member so the force is transferred from the actuation element to the diaphragm causing the diaphragm to deflect; detecting an amount diaphragm deflection from electrical sensing elements (actuation element-140) enclosed with sensor die, wherein the electrical sensing elements are connected to electrical contacts disposed in the first member, wherein the electrical contacts are in connection with metallic connectors attached with a second member of the sensor die, and wherein the second member is connected with the first member; and determining the force from the output of the electrical sensing elements as transmitted from the sensor through the metallic connectors. (Col 4 line 36-49 and Col 6 line 11-26)
Regarding claim 18, Bradley discloses the actuation element is an integral part of the sensor die first member.
	Regarding claim 19, Bradley discloses the step of limiting a maximum deflection of the diaphragm by the presence of a recessed section (cavity-133 and channels-133) of the second member that is positioned directly opposite the diaphragm and that forms a cavity sized to contact the diaphragm at maximum deflection. (Col 4 line 36-49 and Col 6 line 11-26)
	Regarding claim 20, Bradley discloses the metallic connectors are disposed along one surface of the sensor die (die-110) second member to facilitate a surface electronic connection of the sensor die. (Col 4 line 36-49 and Col 6 line 11-26)

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855